Citation Nr: 9926726	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-42 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right little finger.  

4.  Entitlement to reimbursement for medical services 
provided at St. Agnes Medical Center, Fresno, California on 
January 31, 1994.  

5.  Entitlement to reimbursement for costs of medications 
purchased from April 5, 1994 through September 6, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to July 
1947, from December 1947 to December 1953 and from January 
1954 to March 1956.  The veteran was discharged from Reserve 
service in June 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1994, the RO 
denied the claim of entitlement to reimbursement for costs of 
medications purchased from April 5, 1994 through September 6, 
1994.  The veteran has perfected an appeal of this decision.  

In February 1995, the RO denied the claim of entitlement to 
reimbursement for unauthorized medical services provided at 
St. Agnes Medical Center, Fresno, California on January 31, 
1994.  The veteran has perfected an appeal of this decision.  

In March 1997, the RO denied the claims of entitlement to 
service connection for bilateral carpal tunnel syndrome of 
the wrists.  At the same time, the RO also granted service 
connection for residuals of a fracture of the right little 
finger and assigned a non-compensable evaluation for the 
disability.  The veteran has perfected appeals of the denial 
of service connection for the bilateral carpal tunnel 
syndrome and also has perfected an appeal of the initial 
disability evaluation assigned for his service-connected 
right little finger.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On VA Form 9 which was received at the RO in July 1997, the 
veteran requested a Travel Board hearing.  The Board finds 
the veteran has not been afforded an opportunity for a 
hearing before a Board Member, and his request for such a 
hearing has not been withdrawn.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Oakland, California, RO before a Member 
of the Board.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.


Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


